        Case 2:18-cr-00036-RFB-PAL Document 47 Filed 06/08/20 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:18-cr-00036-RFB-PAL
 4
                  Plaintiff,                      Order for Production of
 5
                                                  Documents
 6         v.

 7   Lindsey Sarac,

 8                Defendant.
 9
10         Upon motion of Lindsey Sarac pursuant to Rule 17(c) of the Federal Rules

11   of Criminal Procedure, and good cause appearing therefore,

12         IT IS HEREBY ORDERED that the Nevada Department of Corrections

13   must produce all medical records pertaining to Lindsey Sarac as set forth in the

14   subpoena.

15         DATED: June 8, 2020.

16
17
                                            RICHARD F. BOULWARE, II
18                                          United States District Judge

19
20
21
22
23
24
25
26
                                              1
